Citation Nr: 1814409	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-18 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for residuals of a gunshot wound to the left chest with injury to muscle groups XX and XXI and a history of left pneumothorax.

2.  Entitlement to an evaluation in excess of 10 percent for residuals of a gunshot wound to the left arm with intermittent pain and muscle group VI involvement (non-dominant).



REPRESENTATION

Appellant represented by:	Stuart Steinberg, Vietnam Veterans of America 




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1971.  
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the case was subsequently transferred to the RO in Portland, Oregon.

A videoconference hearing was held before the undersigned Veterans Law Judge in January 2017.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS).

The issue of entitlement to a higher evaluation for residuals of pneumonitis and pneumonia has been raised by the record, but has not been adjudicated by the agency of original jurisdiction (AOJ).  The Veteran has reported that he has respiratory problems during the current appeal period.  See, e.g., March 2010 written statement; January 2017 Bd. Hrg. Tr. at 20.  However, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issue of entitlement to an evaluation in excess of 20 percent for residuals of a gunshot wound to the left chest with injury to muscle groups XX and XXI and a history of left pneumothorax is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

On January 30, 2017, prior to the promulgation of a decision in the appeal, the Veteran's representative confirmed on the record that the Veteran wanted to withdraw the appeal as to the issue of entitlement to an evaluation in excess of 10 percent for residuals of a gunshot wound to the left arm with intermittent pain and muscle group VI involvement (non-dominant).


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issue of entitlement to an evaluation in excess of 10 percent for residuals of a gunshot wound to the left arm with intermittent pain and muscle group VI involvement (non-dominant) have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).

In this case, the Veteran's representative confirmed that the Veteran wanted to withdraw the appeal as to the issue of entitlement to an evaluation in excess of 10 percent for residuals of a gunshot wound to the left arm with intermittent pain and muscle group VI involvement (non-dominant) during the January 2017 hearing.  See Bd. Hrg. Tr. at 3.  Given that there remain no allegations of errors of fact or law for appellate consideration as to this portion of the appeal, the Board does not have jurisdiction to review this issue, and it is dismissed.


ORDER

The appeal as to the issue of entitlement to an evaluation in excess of 10 percent for residuals of a gunshot wound to the left arm with intermittent pain and muscle group VI involvement (non-dominant) is dismissed.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's remaining claim.  Specifically, it appears that there may be outstanding VA and private treatment records, as detailed in the directives below.

Additionally, the Veteran was most recently provided a VA examination in March 2010, which was almost eight years ago.  He has subsequently challenged the adequacy of all of his prior VA examinations, inasmuch as he contends that he has never been fully evaluated by a VA examiner to determine the actual extent of any internal muscle damage.  See, e.g., March 2014 written statement; January 2017 Bd. Hrg. Tr. at 21.  The Veteran's representative has also indicated that he has a scar on his lower back, below the scars in the scapular area, that is related to the gunshot wound injury; it is unclear if the March 2010 VA examiner (the one examination during the appeal period) contemplated this scar during that examination.  See January 2017 written appellate brief; see also October 1999 and January 2017 scar photographs.  

In addition, the Veteran is currently evaluated under 38 C.F.R. § 4.73, Diagnostic Codes 5320-5321, which appears to be based on muscle group XXI (Diagnostic Code 5321) as the primary disability, with the maximum 20 percent evaluation assigned under that diagnostic code.  For compensable muscle group injuries which are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  38 C.F.R. § 4.55(e).  Diagnostic Code 5320 for muscle group XX does allow for higher evaluations based on more severe manifestations.  

Based on the foregoing, the Board finds that an additional examination fully addressing the necessary rating criteria is required to ascertain the current severity and manifestations of this disability.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his residuals of a gunshot wound to the left chest with injury to muscle groups XX and XXI and a history of left pneumothorax.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

A specific request should be made for any non-VA treatment.  See January 2017 Bd. Hrg. Tr. at 32 (Veteran reported ongoing treatment from Willamette Medical in Oregon; the claims file contains one November 2013 report from Dr. V.S., a previous treatment provider in Florida).

The AOJ should also secure any outstanding VA treatment records.  See January 2017 Bd. Hrg. Tr. at 32-35 (Veteran reported ongoing VA treatment at the Portland and Salem VA Medical Centers).

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected residuals of a gunshot wound to the left chest with injury to muscle groups XX and XXI and a history of left pneumothorax.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file.  See, e.g., service treatment records (June 2014 VBMS entries); VA examination reports from April 1971, January 1982, February 1993, September 1998, May 2000, and March 2010; November 2013 Dr. V.S. written statement (December 2013 VBMS entry); January 2017 Bd. Hrg. Tr.; October 1999 and January 2017 scar photographs.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's disability under the rating criteria (for both muscle groups XX and XXI).  In particular, the examiner should indicate the type of injury and wound and provide objective findings, such as whether there are scars, indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side; or, whether tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.

The examiner should also indicate whether there is loss of power, weakness, a lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement, and if so, comment as to whether the symptoms are slight, moderate, moderately severe, or severe.

In providing this opinion, the examiner should address the following:

(a) Whether muscle group XX or XXI is the most severely injured muscle group;

(b) Whether the Veteran has any residuals of the history of left pneumothorax other than those respiratory manifestations contemplated in the separately service-connected residuals of pneumonitis and pneumonia.  See, e.g., May 1971 and June 2000 rating decisions.  If so, the examiner should identify and describe those residuals and provide the findings necessary under the rating criteria;

(c) The Veteran's contention that he has never been fully evaluated by a VA examiner to determine the actual extent of any internal muscle damage.  See, e.g., March 2014 written statement; January 2017 Bd. Hrg. Tr. at 21 (Veteran testified that he believes he has some adhesions in the area through his ribcage because he gets stabbing sensations); and

(d) The contention that he has a scar on his lower back, below the scars in the scapular area, that is related to the gunshot wound injury.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above action and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  In so doing, the AOJ should specifically consider whether the Veteran's disability for muscle groups XX and XXI would be more appropriately evaluated under Diagnostic Code 5320, if the evidence reflects that is the most severely injured muscle group (38 C.F.R. § 4.55(e)). 

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


